                                             Case 4:19-cv-06812-JST Document 60 Filed 05/18/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ANIMAL LEGAL DEFENSE FUND,                     Case No. 19-cv-06812-JST
                                                           Plaintiff,
                                   8
                                                                                           ORDER GRANTING MOTION TO
                                                     v.                                    DISMISS
                                   9

                                  10        DAVID BERNHARDT, et al.,                       Re: ECF No. 21
                                                           Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is U.S. Secretary of the Interior David Bernhardt, Secretary of Commerce

                                  14   Wilbur Ross, U.S. Fish and Wildlife Service, and National Marine Fisheries Service (“Federal

                                  15   Defendants”)’s motion to dismiss. ECF No. 21. The Court will grant the motion.

                                  16   I.       BACKGROUND1

                                  17            A.        Endangered Species Act

                                  18            “The Endangered Species Act (“ESA”) was enacted in 1973 to prevent the extinction of
                                  19   various fish, wildlife, and plant species.” Turtle Island Restoration Network v. Nat’l Marine
                                  20   Fisheries Serv., 340 F.3d 969, 974 (9th Cir. 2003). The Act aims “to provide a means whereby
                                  21   the ecosystems upon which endangered species and threatened species depend may be conserved”
                                  22   and “to provide a program for the conservation of such endangered species and threatened
                                  23   species.” 16 U.S.C. § 1531(b). “The responsibility for administration and enforcement of the
                                  24   ESA lies with the Secretaries of Commerce and Interior, who have delegated the responsibility to
                                  25   the [National Marine Fisheries Service (“NMFS”)] with respect to marine species, and to the Fish
                                  26
                                  27   1
                                        In reviewing Federal Defendants’ Rule 12(b)(1) motion to dismiss for lack of jurisdiction, the
                                  28   Court takes the allegations in the plaintiffs’ complaint as true. Wolfe v. Strankman, 392 F.3d 358,
                                       362 (9th Cir. 2004).
                                           Case 4:19-cv-06812-JST Document 60 Filed 05/18/20 Page 2 of 9




                                   1   and Wildlife Service (“FWS”) with respect to terrestrial species.” Turtle Island, 340 F.3d at
                                   2   973-74 (citing 50 C.F.R. § 402.01).
                                   3           To accomplish its purposes, the Act “sets forth a comprehensive program to limit harm to
                                   4   endangered species within the United States.” California ex rel. Lockyer v. U.S. Dept. of
                                   5   Agriculture, 575 F.3d 999, 1018 (9th Cir. 2009). Section 4 of the Act requires NMFS and FWS
                                   6   (collectively “the Services”) to identify endangered and threatened species and designate their
                                   7   “critical habitats.” 16 U.S.C. 1533(a)(1)-(3). Section 7 “imposes a procedural duty on federal
                                   8   agencies to consult with either the [NMFS] or the FWS before engaging in a discretionary action,
                                   9   which may affect listed species.”2 Turtle Island, 340 F.3d at 974 (citing 16 U.S.C. § 1536(a)(2);
                                  10   50 C.F.R. §§ 402.14, 402.01(b)). This consultation procedure aims to allow the Services “to
                                  11   determine whether the federal action is likely to jeopardize the survival of a protected species or
                                  12   result in the destruction of its critical habitat, and if so, to identify reasonable and prudent
Northern District of California
 United States District Court




                                  13   alternatives that will avoid the action’s unfavorable impacts.” Id. (citing 16 U.S.C.
                                  14   § 1536(b)(3)(A)). Section 9 prohibits the “take” (e.g. killing, harassing, harming, or collecting) of
                                  15   listed endangered fish and wildlife species and prohibits other actions with respect to listed
                                  16   endangered plant species. 16 U.S.C. §§ 1532, 1538. Section 4(d) authorizes the extension of
                                  17   Section 9 prohibitions to threatened species. Id. § 1533(d).
                                  18           B.      Regulatory History

                                  19           “In 1975, two years after the ESA was enacted, FWS exercised its authority under Section
                                  20   4(d) to issue a regulation extending the ‘take’ prohibitions in Section 9 of the ESA applicable to
                                  21   endangered species, 16 U.S.C. § 1538(a)(1), to all threatened species.” 50 C.F.R. § 17.31(a)
                                  22   (2018). During the 1980s, the Services adopted joint regulations for implementation of Sections 4
                                  23   and 7 of the ESA. See, e.g., 45 Fed. Reg. 13,010 (Feb. 27, 1980); 49 Fed. Reg. 38,900 (Oct. 1,
                                  24   1984); 51 Fed. Reg. 19,926 (June 3, 1986). The ESA Regulations have not been substantially
                                  25

                                  26
                                  27   2
                                         “When the acting agency is either the [NMFS] or the FWS, the obligation to consult is not
                                       relieved, instead, the agency must consult within its own agency to fulfill its statutory mandate.”
                                  28
                                       Turtle Island, 340 F.3d at 974 (citing 16 U.S.C. § 1536(a)(2); 50 C.F.R. §§ 402.14, 402.01(b)).
                                                                                         2
                                           Case 4:19-cv-06812-JST Document 60 Filed 05/18/20 Page 3 of 9




                                   1   amended since that time. See ECF No. 1 ¶ 2, 33, 57, 59; see also 81 Fed. Reg. 7,439 (Feb. 11,
                                   2   2016); 81 Fed. Reg. 7,214 (Feb. 11, 2016); 80 Fed. Reg. 26,832 (May 11, 2015).
                                   3          On July 25, 2018 the Services issued three proposed regulatory packages revising the ESA
                                   4   regulations. ECF No. 1 ¶¶ 52, 68-76; 83 Fed. Reg. 35,193 (July 25, 2018) (“Proposed Listing
                                   5   Rule”); 83 Fed. Reg. 35,178 (July 25, 2018) (“Proposed Interagency Consultation Rule”); 83 Fed.
                                   6   Reg. 35,174 (July 25, 2018) (“Proposed 4(d) Rule”) (collectively, the “Proposed Rules”). The
                                   7   three proposed regulatory changes sought to carry out Executive Order 13777, which directs
                                   8   federal agencies to “eliminate allegedly ‘unnecessary regulatory burdens.’” Id. ¶ 51; 82 Fed. Reg.
                                   9   12,285 (Mar. 1, 2017). The Services characterized the Proposed Rules as changes to assist and
                                  10   increase clarity and transparency in implementation of the ESA. ECF No. 38 ¶ 5. After accepting
                                  11   comments on the proposed revisions, id. ¶¶ 54, 56, the Services issued three Final Rules: (1) the
                                  12   Listing Rule, 84 Fed. Reg. 45,020; (2) the Interagency Consultation Rule, 84 Fed. Reg. 44,976;
Northern District of California
 United States District Court




                                  13   and (3) the 4(d) Rule, 84 Fed. Reg. 44,753. Id. ¶¶ 57-76.
                                  14          C.      Procedural Background

                                  15          On October 21, 2019, nonprofit organization Animal Legal Defense Fund (“ALDF”)

                                  16   brought this action to challenge the Services’ promulgation the Final Rules, which they contend

                                  17   “contradict the clear conservation mandate of the ESA.” ECF No. 1 ¶¶ 3-8. ALDF alleges that,

                                  18   “the Services [] failed to consider and disclose [] significant environmental impacts” and

                                  19   promulgated regulatory revisions which “are contrary to the plain language of the ESA, lack any

                                  20   reasoned basis, and are arbitrary and capricious.” Id. ¶¶ 5-7. In particular, the Complaint alleges

                                  21   two claims for relief: (1) “issuance of regulations that are arbitrary, capricious, and not in

                                  22   accordance with law,” in violation of the Administrative Procedure Act (“APA”); and (2) “failure

                                  23   to prepare an adequate environmental impact statement,” in violation of the APA and the National

                                  24   Environmental Policy Act (“NEPA”). Id. ¶¶ 83-103.

                                  25          On December 6, 2019, Federal Defendants moved to dismiss ALDF’s Complaint for lack

                                  26   of jurisdiction. ECF No. 21. ALDF opposes this motion, ECF No. 39, and Federal Defendants

                                  27   have filed a reply, ECF No. 48.

                                  28
                                                                                          3
                                              Case 4:19-cv-06812-JST Document 60 Filed 05/18/20 Page 4 of 9




                                   1   II.      LEGAL STANDARD

                                   2            “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

                                   3   ‘Controversies.’ Lance v. Coffman, 549 U.S. 437, 439 (2007). “One component of the case-or-

                                   4   controversy requirement is standing, which requires a plaintiff to demonstrate the now-familiar

                                   5   elements of injury in fact, causation, and redressability.” Id. (citing Lujan v. Defenders of

                                   6   Wildlife, 504 U.S. 555, 560-561 (1992)). A defendant may attack a plaintiff’s assertion of

                                   7   jurisdiction by moving to dismiss pursuant to Rule 12(b)(1) of the Federal Rules of Civil

                                   8   Procedure. Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004); see also 5B Charles

                                   9   Alan Wright & Arthur Miller, Federal Practice and Procedure § 1350 (3d ed.2004) (“A motion to

                                  10   dismiss an action under Federal Rule 12(b)(1) . . . raises the fundamental question whether the

                                  11   federal district court has subject matter jurisdiction over the action before it.”)

                                  12            “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for Everyone v.
Northern District of California
 United States District Court




                                  13   Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citing White v. Lee, 227 F.3d 1214, 1242 (9th Cir.

                                  14   2000)). “In a facial attack, the challenger asserts that the allegations contained in a complaint are

                                  15   insufficient on their face to invoke federal jurisdiction. By contrast, in a factual attack, the

                                  16   challenger disputes the truth of the allegations that, by themselves, would otherwise invoke federal

                                  17   jurisdiction.” Safe Air for Everyone, 373 F.3d at 1039. Where, as here, defendants make a facial

                                  18   attack,3 the court assumes that the allegations are true and draws all reasonable inferences in the

                                  19   plaintiff’s favor. Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004) (citations omitted); Hyatt

                                  20   v. Yee, 871 F.3d 1067, 1071 n.15 (9th Cir. 2017). A court addressing a facial attack must confine

                                  21   its inquiry to the allegations in the complaint. See Savage v. Glendale Union High Sch., Dist. No.

                                  22   205, Maricopa Cty., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003) (citing White v. Lee, 227 F.3d 1214,

                                  23   1242 (9th Cir. 2000)).

                                  24   III.     DISCUSSION

                                  25            Federal Defendants request that the Court dismiss ALDF’s Complaint because ALDF
                                  26   “lack[s] Article III standing and the claims are not ripe for judicial review.” ECF No. 21 at 2, 12.
                                  27

                                  28   3
                                           Defendants “move to dismiss the complaints on facial grounds.” ECF No. 33 at 24.
                                                                                        4
                                           Case 4:19-cv-06812-JST Document 60 Filed 05/18/20 Page 5 of 9




                                   1          Article III standing requires that a “plaintiff must have (1) suffered an injury in fact,
                                   2   (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be
                                   3   redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S. Ct.
                                   4   1540, 1547 (2016). “To establish injury in fact, a plaintiff must show that he or she suffered ‘an
                                   5   invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or
                                   6   imminent, not conjectural or hypothetical.’” Id. at 1548 (quoting Lujan v. Defs. of Wildlife, 504
                                   7   U.S. 555, 560 (1992)).
                                   8          Because “[t]he party invoking federal jurisdiction bears the burden of establishing these
                                   9   elements,” they are “an indispensable part of the plaintiff’s case.” Lujan, 504 U.S. at 561.
                                  10   Accordingly, “each element must be supported in the same way as any other matter on which the
                                  11   plaintiff bears the burden of proof, i.e., with the manner and degree of evidence required at the
                                  12   successive stages of the litigation.” Id. “Where, as here, a case is at the pleading stage, the
Northern District of California
 United States District Court




                                  13   plaintiff must ‘clearly ... allege facts demonstrating’ each element.” Spokeo, 136 S. Ct. at 1547
                                  14   (quoting Warth v. Seldin, 422 U.S. 490, 518, (1975)). “[A] plaintiff must demonstrate standing for
                                  15   each claim he seeks to press and for each form of relief that is sought.” Town of Chester v. Laroe
                                  16   Estates, Inc., ––– U.S. ––––, 137 S. Ct. 1645, 1650 (2017) (citation omitted).
                                  17          An organization has standing to bring suit on behalf of its members when (1) “its members
                                  18   would otherwise have standing to sue in their own right,” (2) “the interests at stake are germane to
                                  19   the organization’s purpose,” and (3) “neither the claim asserted nor the relief requested requires
                                  20   the participation of individual members in the lawsuit.” W. Watersheds Project v. Kraayenbrink,
                                  21   632 F.3d 472, 482-83 (9th Cir. 2011) (citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.
                                  22   (TOC), Inc., 528 U.S. 167, 181, (2000)). An organization may also have “direct standing” to
                                  23   “seek judicial relief from injury to itself and to vindicate whatever rights and immunities the
                                  24   association itself may enjoy.” Fair Hous. Council of San Fernando Valley v. Roommate.com,
                                  25   LLC, 666 F.3d 1216, 1219 (9th Cir. 2012) (internal quotation mark and citation omitted);
                                  26   Physicians for Integrity in Medical Research, Inc. v. Commissioner, No. CV 11-08334 GAF
                                  27   (FMOx), 2012 WL 12882760, at *2 (citing Warth v. Seldin, 422 U.S. 490, 511 (1975)). Where an
                                  28   organization seeks to sue on its own behalf, the Court “conduct[s] the same [standing] inquiry as
                                                                                          5
                                           Case 4:19-cv-06812-JST Document 60 Filed 05/18/20 Page 6 of 9




                                   1   in the case of an individual.” Havens Realty Corp. v. Coleman, 455 U.S. 363, 378-79 (1982).
                                   2          A.      Standing on Behalf of Members

                                   3          Federal Defendants argue that ALDF cannot demonstrate standing on behalf of its

                                   4   members because it does not “allege any specific facts” as to how members are harmed by the

                                   5   Final Rules. See ECF No. 33 at 26. The Court agrees.

                                   6          “It is common ground that [] organizations can assert the standing of their members.”

                                   7   Summers v. Earth Inst., 555 U.S. 488, 494 (2009). To show the concrete and particularized injury

                                   8   that standing requires, an organization “must provide ‘specific allegations establishing that at least

                                   9   one identified member [has] suffered or would suffer harm.’” W. Watersheds Project v.

                                  10   Kraayenbrink, 632 F.3d at 483 (citing Summers, 555 U.S. at 498). “While generalized harm to the

                                  11   forest or the environment will not alone support standing, if that harm in fact affects the

                                  12   recreational or even the mere esthetic interests of the plaintiff, that will suffice.” Summers, 555
Northern District of California
 United States District Court




                                  13   U.S. at 494 (citing Sierra Club v. Morton, 405 U.S. 727, 734-36 (1972)).

                                  14          ALDF alleges that its members “frequent natural areas for the purposes of observing

                                  15   threatened and endangered species and other recreational and professional pursuits.” ECF No. 1

                                  16   ¶¶ 15-16. While ALDF claims that its “members” derive “recreational, aesthetic, and

                                  17   conservation benefits and enjoyment from the proper treatment and conservation of threatened and

                                  18   endangered species,” id. ¶ 15, the Complaint fails to show that “at least one identified member

                                  19   [has] suffered or would suffer harm.” W. Watersheds Project v. Kraayenbrink, 632 F.3d at 483

                                  20   (9th Cir. 2011) (emphasis added) (citation omitted). Therefore, ALDF fails to demonstrate injury-

                                  21   in-fact with respect to its members. Summers, 555 U.S. at 498 (“[O]ur prior cases . . . have

                                  22   required plaintiff-organizations to make specific allegations establishing that at least one identified

                                  23   member had suffered or would suffer harm.”); Campbell v. Jilik, No. C09-1305-JCC, 2010 WL

                                  24   2605239, at *5 (W.D. Wash. June 25, 2010) (“Because the complaint fails to identify any of the

                                  25   group’s members, the group cannot invoke this Court’s jurisdiction in order to litigate the rights of

                                  26   injured members.”); but see Nat’l Council of La Raza v. Cegavske, 800 F.3d 1032, 1041 (9th Cir.

                                  27   2015) (“We are not convinced that Summers . . . stands for the proposition that an injured member

                                  28   of an organization must always be specifically identified in order to establish Article III standing
                                                                                         6
                                           Case 4:19-cv-06812-JST Document 60 Filed 05/18/20 Page 7 of 9




                                   1   for the organization. . . . However, even if Summers and other cases are read to require that an

                                   2   organization always identify by name individual members who have been or will be injured in

                                   3   order to satisfy Article III, the district court erred in dismissing the complaint without granting

                                   4   leave to amend.”) (emphasis added).

                                   5          In support of their opposition to Federal Defendants’ motion to dismiss, ALDF filed

                                   6   several declarations which identify members who allegedly “reside near and visit facilities that

                                   7   exhibit members of threatened and endangered species, as well as species that may be listed as

                                   8   threatened or endangered, and their critical habitat.” ECF No. 39 at 17; see ECF Nos. 39-1, 39-2,

                                   9   39-3, 39-4, 39-5. These declarations also identify the particular species of concern to the

                                  10   declarants and the actual or proposed listing status of those species. See id. The Court cannot

                                  11   consider these declarations in evaluating Defendants’ motion, however. “[D]efendants’ motion is

                                  12   a facial challenge, which means the court may look only to the complaint and any documents
Northern District of California
 United States District Court




                                  13   attached thereto; it cannot consider extrinsic evidence.” EduMoz, LLC v. Republic of

                                  14   Mozambique, No. CV 13-02309 MMM (CWx), 2014 WL 12802921, at *8 (C.D. Cal. July 24,

                                  15   2014); see Savage, 343 F.3d at 1039 n.2 (9th Cir. 2003) (A court addressing a facial attack

                                  16   “confin[es] the inquiry to allegations in the complaint.”); Cal. Sportfishing Protection Alliance v.

                                  17   All Star Auto Wrecking, Inc., 860 F. Supp. 2d 1144, 1150-51 (“Though both parties have supplied

                                  18   the Court with extrinsic evidence, Defendants’ motion to dismiss clearly attacked the sufficiency

                                  19   of the allegations in the FAC to establish jurisdiction on its face.”); ECF No. 33 at 24 (“Here, we

                                  20   move to dismiss the complaints on facial grounds.”). Therefore, the Complaint fails to establish a

                                  21   concrete and particularized injury in fact with respect to ALDF’s members.

                                  22          B.      Direct Standing

                                  23          An organization suing on its own behalf can establish an injury when it suffers “‘both a

                                  24   diversion of its resources and a frustration of its mission.’” La Asociacion de Trabajadores de

                                  25   Lake Forest v. City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010) (quoting Fair Hous. of

                                  26   Marin v. Combs, 285 F.3d 899, 905 (9th Cir. 2002)). “It cannot manufacture the injury by

                                  27   incurring litigation costs or simply choosing to spend money fixing a problem that otherwise

                                  28   would not affect the organization at all.” Id. (citing Fair Emp’t Council v. BMC Mktg. Corp., 28
                                                                                          7
                                           Case 4:19-cv-06812-JST Document 60 Filed 05/18/20 Page 8 of 9




                                   1   F.3d 1268, 1276-77 (D.C. Cir.1994)). “However, when an organization is forced to divert its

                                   2   resources to ‘identify and counteract’ unlawful activity that frustrates its mission, ‘there can be no

                                   3   question that [the] organization has suffered an injury in fact’ sufficient ‘to warrant [its] invocation

                                   4   of federal-court jurisdiction.’” Animal Legal Defense Fund v. Great Bull Run, LLC, No. 14-cv-

                                   5   01171-MEJ, 2014 WL 2568685 (quoting Havens Realty Corp, 455 U.S. at 378-79); Comite de

                                   6   Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d 936, 943 (9th Cir. 2011) (en

                                   7   banc).

                                   8            ALDF’s Complaint describes the organization’s mission as “protecting the lives and

                                   9   advancing the interests of animals through the legal system by persistently advocating for the

                                  10   protection of animals used and sold in commercial enterprises, as well as their wild counterparts.”

                                  11   ECF No. ¶ 12. The Complaint provides no allegations, however, that ALDF has been forced to

                                  12   divert any resources from its core organizational functions to combat the Services’ conduct. See
Northern District of California
 United States District Court




                                  13   Smith v. Pacific Properties and Dev. Corp., 358 F.3d 1097, 1105 (9th Cir. 2004) (finding

                                  14   organizational standing where Plaintiff had “to divert its scarce resources from other efforts” so it

                                  15   could “monitor the violations and educate the public regarding the discrimination”); Nat’l Council

                                  16   of La Raza, 800 F.3d at 1040 (finding organizational standing where, “[b]ut for defendants’

                                  17   violations . . . Plaintiffs ‘would be able to allocate substantial resources to other activities central

                                  18   to [their] mission[s].’”). Therefore, ALDF does not show cognizable organizational harm and

                                  19   cannot sue on its own behalf. Am. Diabetes Association v. U.S. Dept. of the Army, 938 F.3d 1147,

                                  20   1154-55 (9th Cir. 2019) (organization lacked direct standing where it was “merely going about its

                                  21   business as usual” rather than “diverting[] any resources”).

                                  22            C.     Procedural Standing

                                  23            “To establish an injury-in-fact, a plaintiff challenging the violation of a procedural right

                                  24   must demonstrate (1) that he has a procedural right that, if exercised, could have protected his

                                  25   concrete interests, (2) that the procedures in question are designed to protect those concrete

                                  26   interests, and (3) that the challenged action’s threat to the plaintiff’s concrete interests is

                                  27   reasonably probable.” California v. Azar, 911 F.3d 558, 570 (9th Cir. 2018) (citing Citizens for

                                  28   Better Forestry, 341 F.3d 961, 969-70 (2003)).
                                                                                           8
                                           Case 4:19-cv-06812-JST Document 60 Filed 05/18/20 Page 9 of 9




                                   1           ALDF argues that it “independently has standing” because “its procedural rights and those

                                   2   of its members are being abridged as a result of the Services’ issuance of the final rules without

                                   3   compliance with the APA and NEPA.” ECF No. 39 at 23; ECF No. 1 ¶¶ 84-92, 94-103.

                                   4   However, “deprivation of a procedural right without some concrete interest that is affected by the

                                   5   deprivation—a procedural right in vacuo—is insufficient to create Article III standing.” Summers,

                                   6   555 U.S. at 496 (“[T]he requirement of injury in fact is a hard floor of Article III jurisdiction.”).

                                   7   Because ALDF has failed to allege an underlying concrete interest with respect to its members or

                                   8   itself, it cannot demonstrate injury-in-fact for its procedural claims. See Wilderness Soc., Inc. v.

                                   9   Rey, 622 F.3d 1251, 1260 (9th Cir. 2010) (“[P]rocedural injury, standing on its own, cannot serve

                                  10   as an injury-in-fact.”).

                                  11                                             CONCLUSION4

                                  12           For the foregoing reasons, Federal Defendants’ motion to dismiss is granted. ALDF may
Northern District of California
 United States District Court




                                  13   file an amended complaint within 21 days of the issuance of this order.

                                  14           IT IS SO ORDERED.

                                  15   Dated: May 18, 2020
                                                                                         ______________________________________
                                  16
                                                                                                       JON S. TIGAR
                                  17                                                             United States District Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       4
                                         Because the Court has found that ALDF lacks standing, it need not address whether ALDF’s
                                       claims are ripe for judicial review.
                                                                                      9
